Mr. Chief Justice Alvey
delivered the opinion of the Court:
The bill was filed under the act of Congress of March 3, 1899, entitled “An act to quiet land titles in the District of Columbia,” The act has been subsequently incorporated *306into the code of this District and re-enacted as part thereof, and forms section 111 of the code. The code was enacted or adopted by act of Congress of March 3, 1901, bnt did not take effect or go into operation until January 1, 1902. The action of ejectment, referred to in the pleadings recited, was instituted February 13, 1901, after the passage of the act of Congress for quieting titles in this District, and before the adoption of the code — but the subsequent adoption of the code did not divest the plaintiff in the action of ejectment of the right to prosecute and take benefit of his- pending action of ejectment. For while the code repealed all acts of Congress incorporated therein, it expressly provided “■ that such repeal shall not affect any act done, or any right accruing or accrued, or any suit or proceeding had or commenced in any civil cause before such repeal, but all rights and liabilities under the statutes or parts thereof so repealed shall continue and may be enforced in the same manner as if such repeal had not been made: Provided, that the provisions of this code relating to procedure or practice, and not affecting the substantial rights of parties, shall apply to pending suits or proceedings, civil or criminal.” Code, See. 1638.
The act of Congress to quiet titles to land in this District, and which has been incorporated in the code as section 111, provides as follows:
“ When title to any real estate in the District of Columbia shall have become vested in any person or persons by adverse possession, the holder thereof may file a bill in the Supreme Court of the District of Columbia to have such title perfected, in which bill it shall be sufficient to allege that the complainant holds the title to such real estate, and that the same has vested in him, or in himself and in those under whom he claims, by adverse possession; and in such action it shall not be necessary to make any person a party defendant except such persons as may appear to have a claim or title adverse to that of the plaintiff. Upon the trial of such cause, proof of the facts showing title in the plaintiff by adverse possession shall entitle him to a- de'cree of the court declaring his *307title by adverse possession, and a copy of sucb decree may be entered of record in tbe office of tbe recorder of deeds for said District. In any sucb action, if process shall be returned not to be found, notice by publication may be substituted as in case of nonresident defendants. If in any case it shall be unknown whether one who, if living, would be an adverse party is living or dead, or in the case of a decedent, whether he died testate or left heirs, or his heirs or devisees are unknown, the cause may be proceeded with under the provisions of section one hundred and nine; Provided, That the rights of infants or others under legal disability shall be saved for a period of two years after the removal of their disabilities: Provided, however, That the entire period during which such rights shall be preserved shall not exceed Lwenty-two years from the time such rights accrued, either in said claimant or in the person or persons under whom he claims.”
At the time this act of Congress was passed, March 3, 1899, the old British statute of limitations of actions of 21 James I, ch. 16, or the first and second sections thereof, formed a part of the statute law of this District, derived through the State of Maryland, by act of Congress of 1801. By section 1 of the act of James I, the limitation to the right of entry or action for the recovery of possession of real estate was fixed at twenty years from the time the right accrued. But by section 2, in the form of a proviso, it was declared that if any person who is or shall be entitled to or hath such right or title of entry, be at the time of the said right or title first descended, accrued, come or fallen, within the age of 21 years, feme covert, non compos mentis, etc., that then such person, and his heirs, shall or may, notwithstanding the said twenty years be expired, bring his action or make his entry as he might have done before this act, so that such person, or his heirs, shall within ten years next after his full age, discoverture, coming of sound mind, etc., take benefit of, and sue forth the same, and at no time after said ten years. In other words, the statute gives to a party, to whom a right of entry accrues and who is under a disabil*308ity at the time, ten years after the disability removed, within which to exercise his right of entry or bring his action to recover the land, notwithstanding the twenty years shall have expired after his title first accrued.
The title of Augustus Brown, the father of the appellee, is not in question; both parties to this litigation derived title from him. He died intestate in May, 1871, and he was then in possession of the property now in controversy. He left no issue born at the time of his death, though the plaintiff in the action of ejectment was born a few months after his father’s death; that is to say, on or about the 25th day of December, 1871. The property was sold by Julia Brown, the widow, and the deed therefor delivered by her to William Gwin, on or about the 1st of April, 1872; and Gwin then entered into the possession of the property, and he and his widow and children have been in possession ever since.
Augustus Brown, the defendant in this suit and plaintiff in the action of ejectment, was 29 years of age when he instituted the action of ejectment, on the 13th day. of February, 1901.
It is proper to notice here, that all the parts and allegations of tire bill that relate to unknown heirs, alienees, or devisees of Augustus Brown, deceased, have been abandoned by the complainants, and the case is presented as between the complainants and the appellee Brown; it being manifest, both from the allegations of the bill and the averments of the answer, that there are no unknown heirs, alienees, or devisees of Augustus Brown, deceased, and that the appellee is the sole heir-at-law. Therefore the question is, as to the right and title of the complainants as against the appellee,' the sole heir-at-law of Augustus Brown, deceased.
The first question is, whether the act of Congress of March 3, 1899, for the quieting of land titles in this District, looking to its general scope and purpose, has such operation and effect as to repeal or modify the second section of the statute of 21 James I, ch. 16, in cases arising under the act of Congress just referred to ? It is contended by the appellee that the restriction in the act of Congress of the saving to *309parties under disabilities to two years applies only to unknown nonresident heirs, alienees, or devisees, and so far as the known heirs or devisees, who are made parties to the proceeding, may be concerned, the statute of 21 James I, still remains in force. But we perceive nothing in the terms of the act of Congress that would justify such a construction. To adopt such a construction would be to make one rule for the absent and unknown parties, and another and a very different rule for parties who may happen to be known, whether the absent parties could, by proper diligence and effort, be discovered or not.
Nor would such a construction consist with that other provision of the code for the limitation of actions, which declares that “ no action shall be brought for the recovery of lands, tenements, ox hereditaments, after fifteen years from the time the right to maintain such action shall have accrued; * * * Provided, That if any person entitled to maintain any of the actions aforesaid shall be at the time of the accruing of such right of action under twenty-one years of age, non compos mentis, or imprisoned, such person, or his proper representatives, shall be at liberty to bring such action within the respective times in this section limited after the removal of such disability; except that where any person entitled to maintain an action for the recovery of lands, tenements, or hereditaments, or upon any instrument under seal, shall be at the time such right of action shall accrue under any of the disabilities aforesaid, such person, or his proper representative, may bring such action within five years after the removal of such disabilities, and not thereafter.” Code, Sec. 1265. It is quite clear that, by the two provisos in the act of Congress of March 3, 1899, the second section or saving proviso in the British statute of 21 James I, ch. 16, was repealed as to all cases coming within the operation of the act of Congress of 1899 for the quieting of titles; and it is equally clear that by the subsequent enactment of the section 1265 of the code, the sections 1 and 2 of the statute of James were repealed, and new periods of limitations substituted therefoi’. It is true, the British statute of limitations of *31021 James I, is not mentioned or referred to either in the act of Congress or the sections of the code; but by section 1640 of the code it is declared that “ nothing in repealing clause therein shall be held to affect the operation or enforcement in this District of the common law or any British statute in force in Maryland on the 2Jth day of February, 1801, * * * except in so far as the same may be inconsistent with, or is repealed by, some provision of this code.”
There is, however, an apparent conflict • between section 111 and section 1265 of the code, as to the extent of the principal limitation of actions, and also as to the extent of the saving to parties under disabilities. But, in order to give effect to both sections, the former section being the act of Congress of March 3, 1899, must be read as an exception to the latter more general provision contained in section 1265.
The question then arises, what effect is to be given the act of Congress of March 3, 1899, embodied in the code as section 111, as applied to the facts of this case ? If the plaintiff be allowed the benefit of the saving in favor of infancy or minority, contained in the second section of the statute of 21 James I, w'hich was in force and applicable to his case up to the time of its repeal by the act of Congress of March 3, 1899, then by reason of such repeal, and the necessary implication arising thereon he must be allowed a reasonable time within which to bring his action of ejectment after such repeal, and if it appear that the action was brought within such reasonable time after the repeal, then it would seem to be quite clear there could be no perfect or constunmate right or title to the property acquired by adverse possession as against the plaintiff in ejectment, within the time allowed for bringing the action. But the question is, whether by the repeal of the saving in the statute of 21 James I, and the adoption of the substituted restriction of time in the saving in the act of Congress, the plaintiff has been deprived of his right of action, as contended by the appellants?
It is undoubtedly within the constitutional power of Congress, legislating for this District, to require, as to existing *311■causes of action, that suits for their enforcement should be barred unless brought within a period less than that prescribed at the time the cause of action accrued. Koshkonong v. Burton, 104 U. S. 668, 675, and cases there cited. Nut all statutes of limitations must proceed on the idea that the party has full opportunity afforded him to try his right in the courts. Therefore a statute could not bar the existing right of a party without affording him such opportunity; and if the. legislature should attempt to do so such act would not be a statute of limitations, but an unlawful attempt to extinguish rights arbitrarily, whatever might be the purport of its provisions. It is essential therefore that such statutes allow a reasonable time after they take effect for the commencement of suits upon existing causes of action; though what shall be considered a reasonable time must be settled by the judgment of the legislature, and the courts will not inquire into the wisdom of its decision in establishing the period of legal bar, unless the time allowed is manifestly •so insufficient that the statute becomes a denial of justice.
As said by the Supreme Court of the United States, in the case already cited, “ The exertion of this power is, of course, subject to the fundamental condition that a reasonable time, taking all the circumstances into' consideration, be .given by the new law for the commencement of an action before the bar takes effect.” Koshkonong v. Burton, supra; Cooley, Const. Lim. (6th ed.) 449, 450; Terry v. Anderson, 95 U. S. 628. See also Price v. Hopkins, 13 Mich. 318; Call v. Hagger, 8 Mass. 423, 430; Society v. Wheeler, 2 Gall, 106; Hart v. Bostwick, 14 Fla. 162. The question therefore becomes one as to whether the action of ejectment to recover the land was brought within a reasonable time •after the repeal of the saving proviso in the statute of 21 James I, in favor of infancy; the action having been brought nearly two years before the expiration of the ten years allowed by the statute of 21 James I, and within less than two years after the repeal of the saving in the statute of James by the act of Congress of March 3, 1899. This is *312a question of law, and is necessarily involved in the action of ejectment now pending for trial.
The object of the act of Congress of March 3, 1899, now constituting section 111 of the code, is not to change the-law of adverse possession, but to invest the court of equity with power and jurisdiction to make declaratory decrees as to the rights of parties who may show that they have-acquired a title by adverse possession, such as may be sufficient in point of law to bar all other claimants of the property, and to direct a copy of such decree to be entered of record in the office of the recorder of deeds for said District. By this means the title is made perfect of record instead of resting in pais merely, dependent upon the uncertainties of parol testimony. What constitutes adverse-possession is a question of law, admitting of legal definition, and when the facts are ascertained, the question is one for the court to decide.
When an action at law has been instituted to try the question of title to land claimed to have been acquired by adverse possession as against the plaintiff in the action, it was certainly not the purpose of the act of Congress to withdraw the trial of such action at law from the court of law where it is pending, and where it appropriately belongs, and confer the right of trial upon a court of equity. The plaintiff in his action at law is entitled to the benefit of trial 1*7 jury, according to the law of the land, and a court of equity never interposes to deprive a party of such benefits of trial, except to restrain vexatious litigation or a multiplicity of suits. But the act of Congress does not contemplate the use of an injunction to restrain the trial at law of a pending action of ejectment, wherein the title by adverse possession may be fully and fairly tried, according to law. There is no such obstacle shown to exist to the assertion and maintenance of the right of the complainants, in the property, whatever that right may be, as to justify a court of equity in the use of an injunction to restrain the proceeding at law. The trial at law of the pending action, *313of ejectment is the proper remedy for the determination of the right involved in the controversy between the pax*ties.
The present case is quite unlike that of Sharon v. Tucker, 144 U. S. 533, principally relied upon by the appellants. That was a case to establish the title of the complainants as matter of record, to certain property described, and to enjoin the defendants from asserting title thereto, the title to the same having been lost by the adverse possession of the parties through1 whom the complainants claimed. There was no controversy as to title, and there had been no action at law instituted. The court in its opinion said that the complainants had the legal right to the premises in controversey, and as no parties deriving title from the former owners could contest that title with them, there did not seem to be any just reason why the relief prayed should not be granted. Such relief was among the remedies often administered by a court of equity.
And in conclusion the coux't said: “ The flexibility of decrees of a court of equity will enable it to meet any emergency. Here the embarrassments to the complainants in the use and enjoyment of their property are obvious and insuperable, except by relief through that court. No existing rights of the defendants will be impaired by granting what is prayed, and the rights of the complainants will be placed in a condition to be available. The same principle which leads a court of equity, upon proper px’oof, to establish by its decree the existence of a lost deed, and thus make it a matter of record, must justify it, upon like proof, to declare by its decree the validity of a title resting in the recollection of witnesses, and thus make the evidence of the title a matter of record.”
In this case, while we do not assume to pass upon the question of title to the property in controversy, as between the plaintiff in ejectment and the complainants filing the present bill, xve think the bill should be retained, to await the result of the trial of the action of ejectment; and if that result shall be in favor of the complainants, then it will be proper that a declaratory decree be passed in accordance with the pro*314visions of the act of Congress, as embodied in section 111 of the code; but if the result of the action-of ejectment shall be in favor of the plaintiff in that action, then the bill must be dismissed.
We shall therefore reverse the decree of the court below dismissing the bill, and remand the cause that the bill be retained until the trial of the pending action of ejectment, and when the final conclusion of that action shall be determined, such proceeding shall be had as accords with the foregoing opinion.
Decree reversed and cause remanded> to he disposed of in accordance with the foregoing opinion.